Title: From John Quincy Adams to Thomas Boylston Adams, 14 April 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother.
					Washington 14. April 1818.
				
				I thank you, for giving the necessary Bonds for the entrance of my Son George at the University and am very glad he is there—Market Projects, have lost most of their attractions for me—I desire to have nothing to do with that which is in contemplation, till something comes in the shape of returns from the other. I yesterday received a Letter from Messrs: R. P. & C. Williams of Boston, Booksellers. They say their mother was of the family of Boylston, and they make proposals for taking a lease for ten years of my whole house in Court Street, with Liberty to make alterations to suit their own business. They give hints about a rent of 6 or 700 dollars a year, to commence, from the expiration of Homer’s lease—I might refer them to you; and if they will give just double the rent at which they hint, they may have the house on a lease for ten years; but with a covenant not to under lease any part of it, without my consent, or that of my agent—See them, and talk with them about it—They say something too about purchasing the place; whereupon, tell them they shall have it for $20.000. securing payment by a mortgage upon the place itself, and bond upon interest—Payment of the principal, by instalments of two thousand dollars a year.Congress have only the reminder of this week to sit—After they rise I may write you more frequently and more at length—The Aurora has fallen into its old habit of lying about me, by instinct—Not one line of the publications at which it has been day after day raving for many weeks, as issuing from the Department of State, did go from it, directly or indirectly—The Letters about Amelia Island are well written, and from a masterly hand—Not one line of them was written by me—The Letter first published in the New-York Evening Post, I never saw nor heard of till after it had been some time in print—I have to this day nothing but conjecture with regard to its author—The Aurora labours in its vocation—It cannot name me, without annexing a lye to the mention of my name.I will send you a National Register, as soon as it is published; and if I can procure them, the numbers of the National Intelligencer containing the five Letters upon the affairs of Amelia Island, the High-life below stairs of South America—The South American struggles, are now, of nearly ten years standing; but there has been so little difference of opinion in this Country upon any thing connected with them, that until the commencement of Mr Monroe’s Administration, it was scarcely possible to raise a debate about them. But our political mint is issuing a new coinage. The images stamped upon the circulating medium of party were all completely worn out, like those of the old English Shillings—So they are called in, melted down, and reissued with a new image and legend—A very laborious effort has been made, at this session of Congress, with a sympathetic, and corresponding exertion out of doors to make the contest between Spain and South America, an apple of discord among ourselves. After eight or nine years of singular inattention, and carelessness about South American Affairs, all of a sudden starts up a sort of political Peter the Hermit, and exclaims—“eighty-eight degrees of Latitude!—eighteen millions of virtuous Patriots!—Spanish tyranny and oppression!—Atlantic and Pacific Oceans! Mountains and Rivers! Sir Gregor M’Gregor, Amelia Island and Commodore Away!” And then, our neutrality has been all on one side—And then Bills of Indemnity for the past and of security for the future for the benefit of Pirates! and then Expatriation bills for the benefit of future Benedict Arnolds, who may be inclined to expatriate themselves and surrender West-Point for instance to the enemy by one and the same act! And then a Battery opened upon the Administration for suppressing a gang of Buccaneers; and for feuding Commissioners to obtain information and ascertain facts—And last of all—Appropriations of outfit and Salary for a Minister to the Republic of La Plata—With interludes of Vicente Pazos deputy from     all the Republics of the South, with his Memorial to Congress against the President, and Vicente Pazos, petitioner, for himself and friends, against the cruel operation of the Courts of Law.The Labour of this mountain has been so hard, the agonies of its throes have been so comulsive, and there has yet been so much of burlesque intermingled with the commotion, that people are yet looking about them and enquiring whether it is to end in the explosion of a volcano, or in the parturition of a mouse. The struggle in South-America, is savage and ferocious almost beyond example It is not the tug of war between Greek and Greek, but the tyger-conflict between Spaniard and Spaniard—The Cause has never been the same in any two of the revolting Colonies—Independence has not even been the pretext during great part of the time—Sometimes they have fought for Ferdinand; sometimes for the Cortes—Sometimes for Congresses and Constitutions, and sometimes for particular leaders, like Morales, Hidalgo, Artigas, or Bolivar—The resemblance between this Revolution and ours is barely superficial. In all their leading characters the two Events, present a contrast, instead of a parallel—Ours was a War of freemen, for political Independence—This is a War of Slaves against their masters—It has all the horrors and all the atrocities of a servile War—That there are among the Patriots men of Virtue and of Talents, there is no doubt—and so there are among the negroes of Haÿti—The State Papers of King Christophe, and his Counts of Limonade and Marmelade, are as eloquent, and just as profound as the manifesto’s of Bolivar and Pueyrredon—The Common places of political Liberty, have been so hackneyed throughout Europe and America, for the last forty years, that idiots even have them all by heart—There is not a parrot but can repeat them with variations suited to the time and place—The South-Americans have occasionally fabricated, and are now fabricating Constitutions but in the whole History of their Revolutions, there is not an instance, in which the Patriot commanders have shewn the slightest respect for individual rights or personal liberty—There is no more liberty of the Press at Buenos Ayres than at Madrid—Once in the course of our Revolution it was proposed in Congress to invest General Washington with dictatorial powers for a few Months—yet the proposition was rejected—In South-America, every petty chieftain is a dictator, and puts down Congresses and Constitutions, with as little ceremony as Praise god Barebones put down the Rump Parliament, or as Buonaparte put down the Council of five hundred at St Cloud—Sir Gregor M’Gregor constitutes a Republic of the Florida’s at Amelia-Island—Issues Letters of Marque and Acts of Naturalization—establishes Admiralty Courts, and Collectors of the Customs; distributes the Public Lands of Florida, and hoists a National Flag, under which Citizens of the United States are told they may lawfully plunder Spanish property, and we have suffered Vicente Pazos to tell us that we had no right to enquire into the competency of his authority—Avry, whose only Commission was that of a Lieutenant in the Navy of New-Grenada, takes a power from Herrera, nominal ex-minister Plenipotentiary from an extinct Mexican Congress, turns a sand bank at Galvezton into a Seaport, makes Custom House Officers Admiralty Courts Privateers and Prizes, with as little restrain as M’Gregor, and when broken up in his best of piracy, sends Vicente Pazos, a Peruvian, Patriot Printer; banished from Buenos Ayres, by the Patriot Pueyrredon,  as Ambassador of all the Republics of the South, to impeach the conduct of the President, before the House of Representatives of the United States. Surely to compare these Heroes and Legislators, with Sancho and his Buonartorias doing injustice to the wisdom, and moderation of the sagacious Squire of the valiant Knight of La Mancha—In all this Tragi-Comedy of passion for South-America, which is acting in our Country, there is an underplot, as yet but partially disclosed.Will you be good enough to inform Mr G. Apthorp, that 1500 thorn plants fit for setting out have been shipp’d in the Enterprize, Captain Marrick, bound to Boston, addressed to him, and to the care of R. D. Tucker & Co. I hope they will arrive in Season; but it was not practicable to send them sooner. The vessel sailed from Georgetown last week.With affectionate regards to your wife and family, I am yours 
				
					J. Q. Adams.
				
				
			